DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 January 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuo (U.S. PG Pub. No. 20090039736) discloses an ultrasonic actuator and a method for manufacturing an piezoelectric deformation portion in which wiring a drive circuit can be easily processed, and in which productivity can be increased.

With regard to the Incoming Written Opinion of the ISA discussing JP H11 74578 A (Ube Industries), U.S. PG Pub. No. 20090303622 (Ashizawa) and JP 2015 088623 A (Hoya Corp.):
Ube Industries reference does not teach “these vibration deformations being utilizable for driving an element when in frictional contact with the ultrasonic actuator, wherein in a non-actuated state of the ultrasonic actuator, at least one of the inner contour curve or the outer contour curve includes at least three spaced-apart local points of maximum curvature.”  Actually the displacement of Ube Industries only happens when a voltage is applied on the electrode board and the external electrode so as to have the polarization and electric field of the piezoelectric film in the reverse directions.  
[0116] of Ashizawa does not teach “these vibration deformations being utilizable for driving an element when in frictional contact with the ultrasonic actuator, wherein in a non-actuated state of the ultrasonic actuator, at least one of the inner contour curve or the outer contour curve includes at least three spaced-apart local points of maximum curvature.” as ISA argued.  Actually [0116] of Ashizawa only discloses 
[0116] (4) The piezoelectric body 11 may be a polygonally shaped tubular member instead of the cylindrically shaped one.
Hoya Corp. reference does not teach “these vibration deformations being utilizable for driving an element when in frictional contact with the ultrasonic actuator, wherein in a non-actuated state of the ultrasonic actuator, at least one of the inner contour curve or the outer contour curve includes at least three spaced-apart local points of maximum curvature.”  Actually, Hoya Corp. only disclose forming the conductive layers of a piezoelectric element by molding a powder piezoelectric material in a hollow regular-dodecagon prism shape in order to provide easy way of separating an outer surface electrode in a circumferential direction.   
The Incoming Written Opinion of the ISA appears to discuss the related disclosures without specific details from the references that can be considered equivalent to the claimed limitation of the application.  The ISA is helpful for understanding the background of the invention.
The prior arts of record do not disclose the claimed limitations, nor would it be obvious to modify the prior arts of record so as to include either of the claimed limitations.
This application is in condition for allowance except for the following formal matters: 
In the specification: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
In the claims: please see the following wherein the underlined italic terms are for reference and the underlined bold terms need to be reviewed and corrected accordingly to provide the clearness and accuracy.  Please contact the examiner if applicants have questions or need help to correct the claims.
1. A hollow-cylindrical ultrasonic actuator comprising: 
a central axis (ZA); 
an inner peripheral surface facing the central axis (ZA) and an outer peripheral surface facing away from the central axis (ZA) and spaced apart from the inner peripheral surface, wherein in a cross-section perpendicular to the central axis (ZA) the inner peripheral surface defines a closed inner contour curve and the outer peripheral surface defines a closed outer contour curve; 
at least one electrode arranged on each of the inner peripheral surface as well as the outer peripheral surface; and 
an electromechanical material provided between opposed electrodes, vibration deformations to be excited in the ultrasonic actuator by electrically actuating the electrodes, these vibration deformations being utilizable for driving an element when in frictional contact with the ultrasonic actuator, wherein in a non-actuated state of the ultrasonic actuator, at least one of the inner contour curve or the outer contour curve includes at least three spaced-apart local points of maximum curvature.
2. The hollow-cylindrical ultrasonic actuator according to claim 1, wherein the points of maximum curvature are spaced apart equidistantly along the inner and/or outer contour curve.
3. The hollow-cylindrical ultrasonic actuator according to claim 1, wherein the number of points of maximum curvature corresponds to an odd natural number.
4. The hollow-cylindrical ultrasonic actuator according to claim 1, wherein a curvature of the inner contour curve or of the outer contour curve changes continuously along its respective profile.
5. The hollow-cylindrical ultrasonic actuator according to claim 1, wherein a shape of the inner contour curve is geometrically similar to a shape of the outer contour curve and wherein a thickness of the hollow-cylindrical ultrasonic actuator is equal along a periphery.
6. The hollow-cylindrical ultrasonic actuator of claim 1 in combination with: 
a support device to form an arrangement, wherein the support device contacts the inner peripheral surface of the ultrasonic actuator at a section where a curvature of the inner contour curve exhibits a local maximum.
7. The combination according to claim 6, wherein contacts of the support device with the inner peripheral surface of the ultrasonic actuator comprise: spherical sections or spherical elements.
8. The combination according to claim 7, wherein the spherical sections or the spherical elements are elastically deformable.
9. The combination according to claim 6, wherein the support device comprises: elastically deformable sections configured as flexure hinges.
10. The combination according to claim 6, wherein the support device has a star-shaped geometry which comprises: arm sections which extend from a common center.
11. The arrangement according to claim 10, wherein a distal end of each arm section comprises: a spherical element, and wherein each arm section includes a deformable section formed integrally therewith and configured as a flexure hinge.
12. A method for driving an element, the method comprising: 
providing a hollow-cylindrical ultrasonic actuator having electrodes, an electromechanical material provided between opposed electrodes, a central axis (ZA), and an inner peripheral surface facing the central axis (ZA) and an outer peripheral surface facing away from the central axis (ZA) and spaced apart from the inner peripheral surface, wherein in a cross-section perpendicular to the central axis (ZA) the inner peripheral surface defines a closed inner contour curve and the outer peripheral surface defines a closed outer contour curve, the method comprising: 
arranging at least one electrode on each of the inner peripheral surface as well as the outer peripheral surface; and 
electrically activating the electrodes to excite the vibration deformations, these vibration deformations driving an element in frictional contact with the ultrasonic actuator, wherein in a non-actuated state of the ultrasonic actuator, at least one of the inner contour curve or the outer contour curve include at least three spaced-apart local points of maximum curvature.
13. The hollow-cylindrical ultrasonic actuator according to claim 2, wherein the number of points of maximum curvature corresponds to an odd natural number.
14. The hollow-cylindrical ultrasonic actuator according to claim 13, wherein a curvature of the inner contour curve or of the outer contour curve changes continuously along its respective profile.
15. The hollow-cylindrical ultrasonic actuator according to claim 14, wherein a shape of the inner contour curve is geometrically similar to a shape of the outer contour curve and wherein a thickness of the hollow-cylindrical ultrasonic actuator is therefore equal along a periphery.
16. The hollow-cylindrical ultrasonic actuator of claim 15 in combination with: a support device to form an arrangement, wherein the support device contacts the inner peripheral surface of the ultrasonic actuator at a section where a curvature of the inner contour curve exhibits a local maximum.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





13 February 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837